Luke, J.
Alex. Simpson and Duncan Hill were, in a single indictment, charged with the offense of larceny from the house, the indictment alleging that they fraudulently and privately took and carried away 200 bushels of “short staple cottonseed.” They were tried separately, and in each case the State failed to prove that the seed alleged to have been stolen were “short staple.” This was a fatal variance. “In order to sustain a conviction of larceny the evidence must make out the description of the stolen property as laid in the indictment or accusation, although such description may have been unnecessarily minute.” McLendon v. State, 121 Ga. 158 (48 S. E. 902), and cit.; Hardy v. State, 112 Ga. 18 (37 S. E. 95).

Judgments reversed.


Broyles, Q. J., and Bloodworili, J., concur.